El Juez Presidente Señor del Toro,
emitió la opiuión del tribunal.
La parte apelada solicita la desestimación de esta apela-*188ción, por frívola. La parte apelante no presentó oposición por escrito. Compareció a la vista por sn abogado, limi-tándose a expresar qne creía que existía una meritoria cuestión de derecho envuelta pero sin expresar cuál fuera.
De la moción y de los documentos acompañados a la misma aparece que el Banco Masónico demandó a Heraclio López y Ca., Ricarda Gr. de López y Heraclio López en cobro de seiscientos dólares. Se acompañó a la demanda copia del pagaré firmado por los demandados a favor del deman-dante. Los demandados alegaron por vía de excepción previa que la demanda no aducía hechos suficientes para constituir una causa de acción. Señalada la vista del pleito para febrero último, comparecieron ambas partes. La de-mandante practicó su prueba consistente en la presentación del documento original y en la declaración de un testigo. Los demandados presentaron -una moción de nonsuit y mani-festaron que no tenían prueba alguna que aducir. La corte el mismo día del juicio dictó sentencia concediendo lo pedido en la demanda. Y los demandados, el 30 de marzo último, interpusieron la presente apelación.
Se trata de.una demanda comiente en cobro de una deuda hecha constar en un pagaré. El demandante es una insti-tución bancaria que funciona en esta ciudad de acuerdo con la ley. Alegó y probó que era el tenedor del pagaré de que se trata, suscrito y entregado por los demandados, vencido y no pagado en todo ni en parte. Por el pagaré los deman-dados se comprometieron solidariamente a pagar al Banco, en su oficina, el 23 de mayo de 1927, la suma de seiscientos dólares, intereses al doce por ciento anual y las costas y honorarios de abogado en caso de reclamación judicial. La demanda se presentó' en septiembre de 1927.
Es pues, enteramente claro que se trata de una apelación frívola, y en tal virtud debe declararse con lugar la moción de la parte apelada.